IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT



                       No. 96-30660



CAPITOL HOUSE PRESERVATION COMPANY, LLC,

                                       Plaintiff-Appellant,

     versus


PERRYMAN CONSULTANTS INCORPORATED; M RAY PERRYMAN, Doctor;
XYZ INSURANCE; TUV INSURANCE; JAZZ ENTERPRISES, INC.; STEVE
URIE; MARGARET URIE; MARK BRADLEY; RONALD JOHNSON; MARILYN J.
JOHNSON; LODGING SYSTEMS, INC.; CATFISH QUEEN PARTNERSHIP IN
COMMENDAM; CPA ACCOUNTING FIRM; ARGOSY OF LOUISIANA, INC.;
ARGOSY GAMING CO.; PAULA BRADLEY,

                                       Defendants-Appellees.

              -------------------------------

CAPITOL HOUSE PRESERVATION COMPANY, LLC.,

                                       Plaintiff-Appellant,

     versus

JAZZ ENTERPRISES, INC.; STEVE URIE; MARGARET URIE;
MARK BRADLEY; RONALD JOHNSON; MARILYN J. JOHNSON;
LODGING SYSTEMS, INC.; CPA ACCOUNTING FIRM; XYZ INSURANCE CO.;
CATFISH QUEEN PARTNERSHIP IN COMMENDAM; ARGOSY OF LOUISIANA,
INC.; ARGOSY GAMING CO.; PAULA BRADLEY,

                                       Defendants-Appellees.




 Appeal from the United States District Court for the
       Middle District of Louisiana, Baton Rouge
                    (95-CV-725-B-M2)

                      March 11, 1997
Before GARWOOD, WIENER and DeMOSS, Circuit Judges.*

PER CURIAM:

     Under Quackenbush v. Allstate, 116 S.Ct. 1712 (1996)——which the

district court did not have the benefit of——dismissal was not

proper.    Appellees have also agreed that developments since the

district   court’s   decision,   including   two   of   the   state   cases

becoming   final,    have   rendered   further     stay   inappropriate.

Accordingly, the judgment is vacated and the cause is remanded for

further proceedings.



                                             VACATED and REMANDED




     *
      Pursuant to Local Rule 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.

                                   2